

116 HR 4103 IH: Virtual Reality Technologies Enabling Coaching and Honing Skills in Government Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4103IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Clarke of New York (for herself, Ms. DelBene, Mr. Flores, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish an advisory committee to promote the use of reality technology as a tool for
			 professional development for Federal workers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Virtual Reality Technologies Enabling Coaching and Honing Skills in Government Act of 2019 or the VR TECHS in Government Act of 2019. 2.Establishment of the Federal Advisory Committee on the Usability of Reality Technologies Within the Federal Government (a)In GeneralNot later than 120 days after the date of the enactment of this Act, the Administrator of General Services (referred to in this Act as the Administrator), in coordination with the Director of the National Institute of Standards and Technology, shall establish an advisory committee to be known as the Federal Advisory Committee on the Usability of Reality Technologies Within the Federal Government (referred to in this Act as the Advisory Committee).
 (b)Duties and AdviceThe Advisory Committee shall— (1)promote the importance of reality technology as a form of professional development for Federal workers;
 (2)make recommendations and promulgate best practices to the Administrator with respect to reality technology;
 (3)coordinate information sharing between Federal agencies with respect to the implementation of such best practices;
 (4)develop a definition suitable for use in legislation for reality technology that shall include mixed reality technology, augmented reality technology, and virtual reality technology; and
 (5)assess whether— (A)to create a professional development program to provide for the professional development of Federal workers using reality technology;
 (B)to provide technical assistance for reality technology; (C)to host workshops for Federal agencies with respect to reality technology training; and
 (D)to ensure annual training on reality technology usage for human resources departments at Federal agencies.
					(c)Membership
 (1)Voting MembersThe Administrator shall appoint the following voting members to the Advisory Committee: (A)Three members who are non-governmental experts on reality technology, including—
 (i)an expert who works in the reality technology industry; and (ii)an expert who works in academia.
 (B)Two members who are employees of the General Services Administration. (C)Two members who are employees of the National Institute of Standards and Technology.
 (D)One employee of the Office of Personnel Management. (E)The chair of the Advisory Committee.
 (2)ChairThe Advisory Committee shall be chaired by the Administrator or the Administrator’s designee. (3)Nonvoting MembersThe Administrator shall appoint nonvoting members to the Advisory Committee, which shall include officers or employees from the following:
 (A)The Department of Defense. (B)The Department of Education.
 (C)The Department of Labor. (D)The Department of Transportation.
 (E)The National Science Foundation. (F)The National Science and Technology Council.
 (G)An element of the intelligence community. (d)Reports to CongressThe Advisory Committee shall—
 (1)not later than 120 days after the date of the enactment of this Act, submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the establishment of the Advisory Committee; and
 (2)not later than 540 days after the date of the enactment of this Act, submit to the General Services Administration, the National Institute of Standards and Technology, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on any recommendations of the Advisory Committee under subsection (b).
 (e)Limitation on compensation; meetingsThe members of the Advisory Committee may not be paid any compensation for serving on the Advisory Committee, including reimbursements for travel expenses. All meetings of the Advisory Committee may be done remotely.
			